Title: William Temple Franklin to William Robeson, 8 September 1781
From: Franklin, William Temple
To: Robeson, William


Dear Sir,
Passy Sept 8. 1781
My last was of the 3 Inst. to which I beg leave to refer you.
This serves merely to inclose an Acct: of Mr. Raymonds for yourself & Servant. Montgomery has at last taken my advice & is come to live here. He is very desirous of hearing from you: & I think you had best not delay sending for him, or he may be inticed away from you. He has already had several advantageous Offers made him; which tho’ he did not accept, yet he seem’d inclined; & at one time wanted my Consent, giving me for Reason, that he was tired of being idle. I however dissuaded him from taking such a Step. Dispatch on your Part may prevent his leaving you. I have advanc’d him 12 Livs. to by him shoes & Stockings, which I doubt not you will approve.
I am Dr. Sir &ca—
Capt. Robeson
